DETAILED ACTION
Claims 1-20, 24-26, 31-33, and 38-40 are canceled. 
Claims 21, 28, 35, 41-43 are amended. 
Claims 44-48 are added as the new claims.
Claims 21, 28, and 35 are independent claims. 
Claims 21-23, 27-30, 34-37, and 41-18 are pending in the this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continuity
This application is a continuation (CON) of Application No. 15/055,427 filed on 02/26/2016 (now is patent NO. 9,830,390), of Application No. 13/774,896 filed on 02/22/2013 (now is patented No. 9,275,152) which are claimed priority from provisional application numbers: 61/601,975, filed 02/22/2012; 61/647,977, filed 05/16/2012; and 61/660,637, filed 06/15/2012. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 21-23, 27-30, 34-37, and 41-48 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent No. 9830390, and in view of Stuart et al., US Pub. No. 20100332521. 
In comparing the limitations in claims 1-18 of US Patent No. 9830390, although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the related entity searching based on ranking/ordering and determining second entity associated with the same entity types according to ranking scores when receiving query as request for search from user as show in the following table for comparison:
The instant application no. 15/798175
US Patent No. 9830390
21. (Currently Amended) A method performed by one or more computers, the method comprising: 
obtaining data identifying a first entity of a first entity type; 







identifying a plurality of second entities of the first entity type that are related to the first entity based on each of the second entities having a frequency of co-occurrence with the first entity in resources of an index of resources that is greater than a threshold; 

determining, for each second entity, a subsequent query score for the second entity based on a frequency of queries, wherein the queries are utilized based on being directed to the second entity and being submitted after a query directed to the first entity is submitted; 

determining a respective ranking score for each of the second entities of the plurality of second entities of the first entity type based on the respective subsequent query score for the respective second entity; 

ordering the second entities of the first entity type according the ranking scores; and 

generating a mapping from the first entity to each of the second entities based on the ordering of the second entities.  















*** the limitations in claim 21 of the present application is similar to the limitations recite in claims 1-3 of US Patent No. 9830390






22. (Previously Presented) The method of claim 21, further comprising: receiving a search query from a user device, wherein the search query has been determined to relate to the first entity of the first entity type; and 
in response to the search query, transmitting, to the user device, i) search results responsive to the search query and ii) information identifying an order of the second entities of the first entity type that matches the ordering. 

 *** the limitations in claim 22 of the present application is similar to the limitations recite in claim 1 (portions) of US Patent No. 9830390


the order of the second entities of the first entity type in response to received search queries that match the ordering.


*** Claims 27-48 are also rejected by the same reasons set forth above to claims 21-23 which are similar to the limitations recite in claims 8-18 of US Patent No. 9830390



receiving a first search query from a user device, wherein the first search query has been determined to relate to a first entity of a first entity type, and wherein a plurality of second entities of a second entity type have a predetermined relationship with the first entity; 
determining a respective ranking score for each second entity of the plurality of second entities of the second entity type, the determining comprising: 
determining a frequency of occurrence of authoritative resources for the second entity of the second entity type in search results for previously submitted search queries, each authoritative resource for the second entity being a resource whose occurrence in the search results for the previously submitted search queries has been determined to be an indicator that the received search query is directed to the second entity; and 





determining the respective ranking score for the second entity based at least in part on the frequency; 


ordering the second entities of the second entity type according to the ranking scores; 
receiving search results for the first search query provided by a search engine, wherein each of the search results identifies a respective resource; and 
transmitting the search results and information identifying each of the plurality of second entities of the second entity type to the user device as part of a response to the first search query, wherein, when presented on the user device, the information identifies each of the plurality of second entities in an order that matches the ordering. 
the ranking score for a particular second entity of the second entity type is further based at least in part on how frequently a recognized reference to the particular second entity co-occurs with a recognized reference to the first entity in resources indexed by an indexing engine. 
    3. The method of claim 1, wherein the ranking score for a particular second entity of the second entity type is further based at least in part on how frequently the particular second entity is searched for by users after submitting a search query directed to the first entity. 
    4. The method of claim 1, wherein the ranking score for a particular second entity of the second entity type is further based at least in part on how frequently a recognized reference to the particular second entity co-occurs in a same previously submitted search query as a recognized reference to the first entity. 
    5. The method of claim 1, further comprising: accessing data that indicates that two or more of the second entities of the second entity type are members of a set of entities that has a specified order; and adjusting the ordering of the two or more second entities of the second entity type to match the specified order. 
    6. The method of claim 1, further comprising: accessing data that indicates that two or more of the second entities of the second entity type are better known as being part of a broader entity; and replacing the two or more second entities of the second entity type with the broader 
    7. The method of claim 1, wherein the second entity type is the same as the first entity type. 
  

*** Claims 8-18 recite similar limitations as set forth above to claims 1-7.




However, US Patent No. 9830390 does not recite the limitation “determining a subsequent query score”.  In the same field of endeavor (i.e., data processing), Stuart teaches “determining a subsequent query confidence score” (see par. [0078] “determining a subsequent query confidence score includes a confidence score associated with the number of matching records relative to the subsequent query set of records as well as determining a subsequent query confidence score that includes a confidence score associated with a single record relative to the retrieved set of records. Finally, determining a subsequent query confidence score includes a confidence score associated with the statistical frequency of occurrence of one or more elements in a search field, including one or more of: first and last positional elements…”, wherein the elements are interpreted as a first and second entities or the plurality entities, see further in pars. [0003-4], e.g., “sequential search query….”JOHN”….”SMITH”… names” search query derives the name of entity subsequently).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the present invention to combine the teachings of Stuart as indicated limitation “determining a subsequent query confidence score” with the teachings US Patent No. 9830390 as shown in the above table to perform the searching and retrieving the related data/information to search queries request by user efficiently (Stuart: pars. [0002-4]).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-23, 27-30, 34-37, and 41-43 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea; and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
As an initial matter, claims 21-23, 27-30, 34-37, and 41-48 are directed to methods for identifying/determining the related entities to which a search query directed, which falls under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, and abstract ideas (judicially recognized exceptions). 
Regarding independent claim 21, the claim recites language of: 
identifying a plurality of second entities of the first entity type that are related to the first entity based on each of the second entities having a frequency of co-occurrence with the first entity in resources of an index of resources that is greater than a threshold;
determining, for each second entity, a subsequent query score for the second entity based on a frequency of queries, wherein the queries are utilized based on being directed to the second entity and being submitted after a query directed to the first entity is submitted; 
determining a respective ranking score for each of the second entities of the plurality of second entities of the first entity type based on the respective subsequent query score for the respective second entity;
ordering the second entities of the first entity type according the ranking scores; and
generating a mapping from the first entity to each of the second entities based on the ordering of the second entities.” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mentally concepts performed in the human mind (e.g., an observation, evaluation, judgment, option, etc.) but for the recitation of generic computer’s component(s). That is nothing in the claim element precludes the step(s) for practically process being an abstract idea in the form of metal relationship(s). For example, the “identifying…”, “determining…”, “ordering…”, and “generating…” steps in the context of this claim encompass to the user in using the form of mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mental human 
This judicial exception is not integrated into a practical application. In particular, the claims only recite one additional element(s), e.g., “one or more computers” to perform the above indicated “identifying…”, “determining…”, “ordering…”, and “generating…” steps. The one or more computers (having at least a processor and a memory/storage device(s)) in the claims is recited at a high-level of generality (i.e., as a generic computing components performing at least a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Next, the additional step of “obtaining data…” is a generic computing function for data transmitting between the computers with entity data/information which represents an insignificant extra solution as additional activity based on the score(s) using for order the entity that does not integrate the abstract idea into a practical application of how to perform data processing so that it does not impose any meaningful limits on practicing the abstract idea. 
(Similar analysis to independent claims 28 and 35, respectively).
Independent claims 21, 28, and 35 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and/or memory in the obtaining, identifying, determining(s), ordering, and generating a mapping steps which amounts to no more than mere instructions/functions to apply the exception using a generic computer component that are well-understood, routine, conventional activity amount to no more obtaining data …”.  This concept represents an insignificant extra solution activity.  These claim limitations generally describe the data processing is performed on the identifying, determining the scores using for ordering the entities, and generating a mapping data.  Thus, taken alone, the additional elements do not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field because receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of the elements improve the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
For the at least above reasons, independent claims 21, 28, and 35 are not patented eligibility.

Claims 22-23, 27, 29-30, 34, 36-37 and 41-48 depend on independent claims 21, 28, 35, and include all the limitations of claims 21, 28, and 35.  Therefore, claims 22-23, 27, 29-30, 34, 36-37 and 41-48 recite the same abstract idea of obtaining data, identifying, determining a subsequent query score, determining a ranking score, ordering the second entities, and generating a mapping the first entity to the second 
Claim 22 recites the additional limitations “receiving a search query…, wherein the search query have been determined to related first entity of the first entity type”, ““transmitting, …, i) search results…, and ii) information identifying an order…” and the further additional elements of “a user device” and. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a user device (e.g., having memory and/or processor) in receiving and transmitting steps between computing devices amounts to no more than mere instructions/functions to apply the exception using a generic computer component(s) that are well-understood, routine, conventional activity amount to no more than implementing the abstract idea with a computerized system. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Next, the claim limitation recites: “receiving a search query…” and “transmitting, to the user device, i) search results…, and ii) information identifying an order…”.  This concept represents an insignificant extra solution activity.  These claim limitations generally describe the data processing is performed on searching data for results responsive to the received search query.  Thus, taken alone, the additional elements do not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field because receiving and transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Looking at the limitations as an ordered combination adds nothing 
Claim 23 recites the additional limitation “the mapping defines the order of the second entities… in response to received search queries…”.  The additional elements represent a further mental process step of mentally mapping defines the order data.  In a claim limitation, under its broadest reasonable interpretation, convers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea.  
The claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the above the mapping/matching the order of the second entities represents a further mental processes step.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 23 is not patent eligible.

determining, for each second entity, a co-occurrence score…” and “the ranking score for each of the second entities is based on the respective co-occurrence score and the respective subsequent query score…” which represent further mental process steps.  In a claim limitation, under its broadest reasonable interpretation, convers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea.  
The claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the above the determining and the ranking score represent a further mental processes step.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 27 is not patent eligible.

Claim 41 recited the additional limitation of “determining, for each second entity, a subsequent query score….” which is not integrated into a practical application. The additional elements represent a further mental process step of mentally determining of the score for the second entity based on the frequency of queries.  In a claim limitation, 
The claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Claim 41 is not patent eligible.

Regarding claims 29-30, 34, 36-37, 42-43, the claims are essentially the same or at least similar recitation as claims 2-13 except that they set forth the claimed invention as an apparatus and medium rather than a method respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 22-23, and 27, and 41.

Claim 44-48 recited the additional limitation of “reordering the second entities…”, “…modifying the ordering…”, “…that identifies…”, “replacing,…, the two or more second entities…”, “placing the broader entity…” which are not integrated into a practical application. The additional elements represent the further mental process steps of mentally accessing the additional data to modify/change the ordering  for 
The claim do not include additional elements that are sufficient to amount of significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. Claims 44 and 46 recites “accessing additional data …” is a generic computing function for data transmitting between the computers with entity data/information which represents an insignificant extra solution as additional activity.  The “accessing additional data…” for specifying an additional ordering for set of second entities and identifying the two or more second entities amounts to no more than mere instructional function(s) using a generic computer component(s) that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field because accessing data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Therefore, alone or in combination, there is no indication that the additional limitations/elements improve the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

For at least above reasons, claims 21-23, 27-30, 34-37, and 41-48 are not drawn to eligible subject matter as they are directed to an abstract idea without significant more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-23, 27-30, 34-37, and 41-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CHANDRA et al., US Pub. No. 2013/0173639 (hereinafter as “Chandra”) in view of Agrawal et al., US Pub. No. 2008/0306908 (hereinafter as “Agrawal”) further in view of Govani et al., US Patent No. 8402031 (hereinafter as “Govani”).
Regarding claim 21, Chandra teaches a method performed by one or more computers (Fig. 1 as shown the at least one or more computers for perform the method)/instructions, pars. [0025-26]), the method comprising:
obtaining data identifying a first entity of a first entity type; (Figs. 3-4: obtaining name of the entity (e.g., in space no one can hear, Michael Jackson, etc.) of the first entity type, e.g., movie, person/people, etc.; pars. [0002] and [0050], “entity type “movie”, … “people”” with title, name, etc., and “entities of the same entity type”);
ordering the second entities of the first entity type according the ranking scores; (Fig. 2 at element 234; and Fig. 5 as shown the entities with the same type having the ranking/ordering scores below the image(s), and pars. [0021], e.g., rank values=scores, and [0055]) and
generating a mapping from the first entity to each of the second entities based on the ordering of the second entities. (Fig. 2-5 as explained above; pars. [0021] ranking values=scores, [0050] matching entities)

Chandra does not explicitly teach: “identifying a plurality of second entities of the first entity type that are related to the first entity based on each of the second entities having a frequency of co-occurrence with the first entity in resources of an index of resources that is greater than a threshold”, “determining, for each second entity, a subsequent query score for the second entity based a frequency of queries, wherein the queries are utilized based on being directed to the second entity and being submitted after a query directed to the first entity is submitted;” “determining a respective ranking score for each of the second entities of the plurality of second entities of the first entity type based on the respective subsequent query score for the respective second entity.”
In the same field of endeavor (i.e., data processing and information retrieving (IR)), Agrawal teaches:
identifying a plurality of second entities of the first entity type that are related to the first entity based on each of the second entities having a frequency of co-occurrence with the first entity in resources of an index of resources that is greater than a threshold (Abstract, the “occurrences” of named entities=second entities of the entity type such as “people, organizations, locations, and products”, “entity scoring and thresholding component”, fig. 8 as shown the indexing of the documents=resources by search engine; pars. [0038-39] return the names of related entities in the “product” type is equivalent to identifying a plurality of second entities of the same/first entity type; and pars. [0047-48] the occurrence of the related entities are typically mentioned more frequently and in closer proximity to the keywords with the entities’ name(s), [0058] “the indexing component stores the extracted entities in the document index… with the  associated information (e.g., entity type, position of mention, etc.) are passed to the scoring and thresholding system for picking the most related entities, wherein the “related” entities is interpreted as the “second” entities, see further in pars. [0073 and 79]).  
wherein the queries are utilized based on being directed to the second entity and being submitted after a query directed to the first entity is submitted (pars. [0037] “QA-type queries” are interpreted as the utilized queries to a search engine, for instance, “Da Vinci Code author” as a query directed to the second/related entity refers to author “Dan Brown” as a submitted query directed to first entity of the same entity type, e.g., “author”/person, [0038] “for some queries, the related entities can further serve as query suggestions helping users to refine an earlier query or reformulate a completely new query (that has no overlap with the earlier query)…”, wherein the “query suggestions” are interpreted as the queries are utilized for searching other entities related or have relationship/reference to the first/particular entity, and [0039-42] disclosed the plurality queries that are utilized based on the being directed to the first entity and one or more related/second entities, e.g., the entities “james bond” and “tom hanks” as “actors/directors for the movie name queries, author for books queries, movie names for actor queries, etc…reformulate queries” via the relationship/reference and the occurrences/frequency (or mentions) of keywords/queries related to the entity, see pars. [0047-48].  ***Examiner’s note:  the amended limitation is defined/disclosed in the Applicant’s specification at par. [0022]: “…For example, users submitting queries directed to an author may frequently subsequently look for information about particular books written by the author… By submitting a search query directed to an entity of a particular type, …, and submit queries directed to, other entities of the particular type, that relate to the entity”; and par. [0047]: “…For example, for a particular movie, the related entities may be actors who starred in the movie, the producer of the movie, the director of the movie, and so on… the related entities may be other movies that were produced by the same producer, …, or that share one or more actors with the movie…”)
***Examiner’s note:  since the claim does not require any particular “second entities”; hence, the “related entities” and “neighboring entities” to the directed matched entities of Agrawal should be matched as broadest reasonable interpretation.  See MPEP 2111 – Claim Interpretation.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the present invention to combine the teachings of the cited references because the teachings of Agrawal would have provided Chandra with the above indicated limitations to perform the searching related entities of the same or different entity type based on the received search queries request by user through web browser (Agrawal: pars. [005-7 and 24]).

In the same field of endeavor (i.e., data processing and information retrieving (IR)), Govani teaches:
determining, for each second entity, a subsequent query score for the second entity based a frequency of queries, (col. 1, lines 6-10 user enter “search terms to find information about various entities (e.g., people, sports teams, cities, and companies). The search terms entered over a times period may be evaluated to determine the most frequently searched for entities.”; col. 2, lines 52-56 “determining a plurality of search scores for at least one entity within the plurality of entities, wherein a search score increases each instance an individual Internet search record contains an entity descriptor associated with the at least one entity.” col. 5, lines 35-41, wherein the query log 252 is technically used for storing historical data/information as records including the search terms/query was submitted or how frequently the query is submitted over times (e.g., sub-time of periods) which is known by a skilled artisan, lines 50-57; and col. 10, lines 14-18 “a plurality of search scores for at least one entity within the plurality of entities is determined; and lines 35-37 “…The plurality of search scores may be determined over a plurality of sub-time periods with the first time period…” which implements and interpreted as the subsequent query score, and lines 29-56.  Also see col 3, lines 35-43 for calculation of score for a first entity based on popularity/queries relative to popularity/queries for a second entity).
determining a respective ranking score for each of the second entities of the plurality of second entities of the first entity type based on the respective subsequent query score for the respective second entity. (col. 9, lines 29-45 wherein “…to calculate the movement score of entities with a higher or lower present popularity rank” is interpreted as the determining a respective ranking score based on the search score=query score) 
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the present invention to combine the teachings of the cited references because the teachings of Govani would have provided Chandra and Agrawal with the above indicated limitations to determining and ranking entity popularity using user search queries associate to entities.

Regarding claim 22, Chandra teaches: 
receiving a search query from a user device (Fig. 2 at element 222 – receiving component at the search engine for receiving a user’s search query from user device at element 210, and pars. [0033]: “…receive user inputted search queries…”, and [0034-35]), wherein the search query has been determined to relate to the first entity of the first entity type; (again Figs. 3-4 as explained above)
in response to the search query, transmitting, to the user device, i) search results responsive to the search query and ii) information identifying an order of the second entities of the first entity type that matches the ordering. (again Fig. 2; and Figs. 3-4 and par. [0050] as explained above; and Fig. 5 and par. [0021] ranking/ordering entities of the same type)

Regarding claim 23, Chandra teaches: 
wherein the mapping defines the order of the second entities of the first entity type in response to received search queries that match the ordering. (pars. [0021] and [0037] “relevant entities” of entity types having relevant scores, Fig. 5 shown ranking scores, [0050] matching entities)First Named Inventor Peter Jin Hong Attorney Docket: 16113-4357003 Serial No. 15/798,175 Filed October 30, 2017 Page 3of8  

Regarding claim 27, Chandra and Agrawal teach: 
determining, for each second entity, a co-occurrence score for the second entity based on the frequency of co-occurrence with the first entity in resources of the index of resources, (Agrawal:  see pars. [0047-48 and 58-59] as explained above, [0063] disclosed the scoring function produces a ranking of all the entities occurring in the indexed documents as well as the “overall scores of neighboring entities”=related entities)
wherein the ranking score for each of the second entities is based on the respective co-occurrence score (Agrawal: see par. [0063] “…overall scores of neighboring entities in the ranking”, wherein the “neighboring entities is equivalent to the second entities) and the respective subsequent query score for the respective second entity (Chandra: see pars. [0021, 51, 55-57] implies ranking/ordering list of entities in same type based on combined ranking values/scores)  


determining, for each second entity, a subsequent query score for the second entity based on a frequency of queries directed to the second entity that are submitted within a predetermined window of time after a query directed to the first entity is submitted (col. 1, lines 6-10 “The search terms entered over a times period may be evaluated to determine the most frequently searched for entities” and col. 5, lines 35-41, wherein the “query log 252” is technically used for storing historic data/information as records embedded previously submitted queries such as the last time the query was submitted and how frequently the query is submitted during the certain predefined search session (e.g., a time period or amount of time) which is known by a skilled artisan, lines 50-57 “…reoccurring search terms within query log 252 and determines if the reoccurring search term is an appropriate entity to track.” which inherited “after a query directed to the first entity is submitted”; and col. 10, lines 14-18 “a plurality of search scores for at least one entity within the plurality of entities is determined. The search score for an entity increases each instance an individual Internet search record contains an entity descriptor associated with the individual entity…” wherein the search score is interpreted as the subsequent query score, and lines 29-56; col. 7, lines 27-28: “the search terms submitted over a predetermined time period…” through the web-browsing window, and lines 49-56 wherein the “predetermined time period” that represents in “over two days, three days, seven days, two weeks, etc.” interpreted as the “predetermined window of time” as known by a skilled artisan).
Examiner’s note:  the amended feature “a predetermined window of time” is disclosed/defined in the Applicant’s specification, pars. [0086] and [0098]: “…how frequently users submit search queries that include a name of the related entity after submitting an initial search query that includes a name of the particular entity, e.g., within a pre-determined window of time …”.

Claims 28-30, 34-37, 42-43 are rejected in the same analysis of the above claims 21-23, 27, and 41; and therefore, the claims are rejected on that basis.

Regarding claim 44, Agrawal teaches: 
accessing additional data that specifies an additional ordering for a set of second entities, the set of second entities being a subset of the plurality of second entities of the first entity type (par. [0026] “keywords of a query can be processed to find related content and entities associated with multimedia data, such as audio, video, and images, for example.” Wherein the “find”=accessing, “related content and entities” are interpreted as the “additional data” and “set of second entities” and “audio, video, and images” are interpreted as the “entity type”); and 
reordering the second entities of the first entity type according to the additional ordering for the set of second entities (pars. [0038] “…the related entities can further serve as query suggestions helping users to refine an early queries or reformulate a completely new query…” wherein the “refine” and “reformulate” the suggested queries are interpreted as reordering the second entities).
Examiner’s note:  the amended limitations are partially disclosed/defined in the Applicant’s specification (pars. [0081] and [0090] “The system orders the related entities according to their ranking scores (step 706). In some implementations, the system can make further adjustment to the ordering of the related entities after ordering the entities according to their ranking scores…. The system reorders the members of the set to match the specified order …”)

Regarding claim 45, Agrawal and Govani teach: 
in response to determining that two or more second entities from the set of second entities are separated by at least one second entity of the plurality of second entities that does not belong to the set of second entities, modifying the ordering of the second entities of the first entity type by moving together the two or more second entities from the set of second entities (Agrawal: pars. [0038] “…the related entities can further serve as query suggestions helping users to refine an early queries or reformulate a completely new query…” wherein the “refine” and “reformulate” the suggested queries as the separated set of related/second entities are interpreted as “modifying” the ordering of second entities, fig. 12 as shown the technique of ranking the “TOP” documents and “Rank Entities” according to the calculated scores comparing to ‘SET” high score and low score “Thresholds”. The change=modify ranking=ordering of the entities in the documents=types implement the moving entities each time of searching queries interact (e.g. mentions/occurrence) by user(s) and the scores are calculated/computed for ranking purpose, see figs. 11 and 13; and Govani: see fig. 3 at elements 330-350 via “determining” a search score, a popularity rank and a movement score for the at least one entity over “a predefined time period”, and col. 8, lines 21-67 wherein the entity/entities and related additional descriptors are ranked or changed in the entities popularity rank over amount of time according to the movement scores being separated as records into discrete groups storing in query log of database/table, see further in col. 9, lines 14-52)
***Examiner’s note: the amended limitation “by moving together the two or more second entities from the set of second entities” is not defined/disclosed in the Applicant’s specification.  Accordance in the Applicant’s specification at par. [0090] “… if the members of the set entities are separated by other entities in the order of related entities the system refrains from adjusting the order of the members of the set to match the specified order.” Thus, examiner respectfully submit that “separate” entities according movement scores and analyzing into the discrete groups of Govani should be matched as broadest reasonable interpretation. see MPEP 2111 – Claim Interpretation.

Claims 46-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chandra, Agrawal, Govani, and further in view of Kim et al., US Pub. No. 20110320437 (hereinafter as “Kim”).
Regarding claim 46, the claim is rejected by the same reasons set forth above to claim 21.  However, Chandra, Agrawal, Govani do not explicitly teach the newly added limitations in claim 46.
In the same field of endeavor (i.e., data processing), Kim teaches: 
accessing additional data that identifies two or more second entities as being part of a broader entity (pars. [0047] accessing “repositories” for the related terms, number of analyses and ranking processes, e.g., relevance scores, measurements of the relevance and the popularity of each entity as additional data to identify the “related”/second entities, [0099 and 101] the entity in the set has lower scores than others being considered as broader entity); and
replacing, in the ordering of the second entities of the first entity type, the two or more second entities with the broader entity (pars. [0050] “…primary entities 131 ("Jay Leno"), 132 ("David Letterman"), and 135 ("Conan O'Brien"). Primary entities 131 and 132, as well as related entities 133 ("Ben McKenzie") and 134 ("Late Night with Jimmy Fallon"), were selected to generate supplement 120. Entities 131-134 are thus displayed in a header bar at the top of supplement 120. The remaining visible portion of supplement 120 is a section 143 of information about related entity 133. However, upon selecting any of entities 131, 133, or 134, section 143 may be replaced with a hidden section of supplement 120 that corresponds to the selected entity 131, 133, or 134.” wherein the primary entities are ranking/ordering in highest scores, see [0099] and [0101] “the set of related entities”=second entities are ranking/ordering in lower scores. In ranking processes known by a skilled artisan, the entities have higher scores are selected and replace with the broader entity who has lower scores than the threshold in the ranked list, see further in pars. [0115-117 and 128)  
***Examiner’s note:  the newly added limitations are defined/disclosed in the Applicant’s specification (par. [0091]: “…If the data indicates that some or all of the related entities are included in a broader entity, the system can replace those related entities in the order with the broader entity.”
pars. [0050, 66-69, and 99-101]).

Regarding claim 47, the claim is rejected by the same reasons set forth above to claims 21 and 46. Kim further teaches:
in response to determining that the two or more second entities are separated by at least one second entity of the plurality of second entities that is not part of the broader entity, placing the broader entity at a position of a highest-ranked second entity among the two or more second entities (similar technique using in claim 46 for placing the entity/entities in comparing their ranking scores with the predefined threshold and associated analyses in identifying the entities in the list/set of primary entities and related entities, see pars. [0099] and [0101] “the set of related entities”=second entities are ranking/ordering in lower scores. In ranking processes known by a skilled artisan, the entities have higher scores are selected and replace with the broader entity who has lower scores than the threshold in the ranked list, see further in pars. [0115-117 and 128]).
***Examiner’s note:  the newly added limitations are defined/disclosed in the Applicant’s specification (par. [0091]: “…the system places the broader entity in the order at the position of the highest-ranking entity in the set
Claim 48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chandra, Agrawal, Govani, Kim and further in view of Martel et al., US Pub. No. 20080082400 (hereinafter as “Martel”).
Regarding claim 48, the claim is rejected by the same reasons set forth above to claims 21 and 46. Kim teaches: in response to determining that the two or more second entities are separated by at least one second entity of the plurality of second entities that is not part of the broader entity, placing the broader entity with the two or more second entities (see pars. [0099] and [0101] “the set of related entities”=second entities are ranking/ordering in lower scores. In ranking processes known by a skilled artisan, the entities have higher scores are selected and replace with the broader entity who has lower scores than the threshold in the ranked list, see further in pars. [0115-117 and 128] such that similar technique using in the above claims 46-47 for placing the entity/entities in comparing their ranking scores with the predefined threshold and associated analyses in identifying the entities in the list/set of primary entities and related entities).  
However, Chandra, Agrawal, Govani, and Kim do not explicitly teach the newly added feature placing the broader entity of two or more entities in a position that is “an average of positions”.
In the same field of endeavor (i.e., data processing), Martel clearly teaches “an average of positions” (fig. 1, element 156, and fig. 2 in the “keywords” tab at the last column “Avg. Pos.” wherein the keywords associate with the target ads. Interpreted as first entity, and shadow ads. Interpreted as second entity/broader entity according the average of positions).
Examiner’s note:  the newly added limitations are defined/disclosed in the Applicant’s specification (par. [0091]: “…Alternatively, the system can place the broader entity in the order at the position that is an average of the positions of the entities in the set.”
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the present invention to combine the teachings of the cited references because the teachings of Martel would have provided Chandra, Agrawal, Govani, and Kim with the above indicated limitations to placing the advertisement/ads as entities in the display list in order per using average position for facilitating ad ranking technique (Martel: see pars. [0055-58], e.g., “the four highest ranked ads can be selected for presentation… Therefore, the highest ranked ad can be assigned to the most prominent display position…”).

Response to Arguments
Referring claim rejections under 35 U.S.C. 112(a), the rejections have been withdrawn in view of the amendment to claims 41-43 (Remarks, pages 9-10).
Referring to Double Patenting rejections, the rejections still maintain until the Terminal Disclaimer being filed in time manner (Remarks, page 10).  See the rejections set forth above for details.
Referring to claim rejections under 35 U.S.C. 101, Applicant’s argument to respective claims 21-23, 27-30, 34-37 and 41-43 (Remarks, pages 10-11) have been fully considered, but is not persuasive.  According to Prong 1 of step 2A, the claim 21 recites “identifying…”, “determining…”, “ordering…”, and “generating…” steps which fall 
For at least above reasons, the rejection is still maintained.
Referring to claim rejections under 35 U.S.C. 103, the Applicant's argument with respect to claims 21 (similar to claims 28 and 35) to the amended limitations (see Remarks, pages 11-12) has been fully considered but is not persuasive.
Applicant argued that Govani does not teach or suggest that “the queries are utilized based on being directed to the second entity and being submitted after a query directed to the first entity is submitted” (Remarks, page 12).  Examiner respectfully submit that Agrawal technically teaches or suggests: (pars. [0037] “QA-type queries” are interpreted as the utilized queries to a search engine, for instance, “Da Vinci Code author” as a query directed to the second/related entity refers to author “Dan Brown” as a submitted query directed to first entity of the same entity type, e.g., “author”/person (see pars. [0037] and [0038] “for some queries, the related entities can further serve as query suggestions helping users to refine an earlier query or reformulate a completely new query…”, wherein the “query suggestions” are interpreted as the queries are utilized for searching other entities related or have relationship/reference to the first/particular entity, and [0039-42] disclosed the plurality queries that are utilized based on the being directed to the first entity and one or more related/second entities, e.g., the entities “james bond” and “tom hanks” as “actors/directors for the movie name queries, author for books queries, movie names for actor queries, etc…reformulate queries” via the relationship/reference and the occurrences/frequency (or mentions) of keywords/queries related to the entity, see pars. [0047-48]).  
 Thus, in comparing the Applicant’s specification at par. [0022]: “…For example, users submitting queries directed to an author may frequently subsequently look for information about particular books written by the author… By submitting a search query directed to an entity of a particular type, …, and submit queries directed to, other entities of the particular type, that relate to the entity”; and par. [0047]: “…For example, for a particular movie, the related entities may be actors who starred in the movie, the producer of the movie, the director of the movie, and so on… the related entities may be other movies that were produced by the same producer, …, or that share one or more actors with the movie…”, Examiner respectfully submit that Agrawal teaches, discloses or expressly suggests the amended limitation: “wherein the queries are utilized based on being directed to the second entity and being submitted after a query directed to the first entity is submitted.
For at least above reasons, the rejections are maintained.
  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169